DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length. The abstract provided  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Drawings
The drawings are objected to because items P1, P2, and P3 located in figure 2 have no lead lines pointing to their associated features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, Item 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation “the first opening and allow it to extend via the second opening” in line 2 of the claim. There is insufficient antecedent basis for this limitation of the claim. Claim 10 is dependent from claim 8, which does not provide any reference to the claimed first opening and second opening. For the purposes of examination, Claim 10 will be read as dependent on claim 9 to provide proper antecedent basis. It is recommended the applicant correct to reflect accordingly.


Claim 11 recites the limitation "the padding" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 11 is dependent on claim 9 which does not contain positive recitation to the claimed padding feature.  See claim 9 line 3 recites, “adapted to receive padding via the first opening,” where the limitation describes a function recitation of the plurality of the openings as being “adapted to receive padding” but not positively requiring “padding” as part of the claimed invention.  Applicant is advised to positively recite the structural elements that define the invention in order to overcome the indefiniteness rejection.

Claim 12 recites the limitation "the padding" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Longtin (US 6,574,948 B2).
Regarding claim 1, Haught teaches a protective head cover for an animal (Figs 1-22), the protective head cover comprising: a first rectangular cover portion (Fig 1 Items 14,16- right and left neck straps) adjustably fastenable around the neck of the animal (Fig 1 Items 15, 17- hook and loop fasteners), and a second closed curvilinear cover portion comprising a tangential edge which attaches to the first cover portion (Fig 1 Items 24,26- right and left wings), and tapering outward sections on either side of the tangential edge (Fig 1 Items 24,26- right and left wings), the second cover portion being adjustably fastenable and adapted to cover at least the occiput and ears of the animal (Fig 1 Items 25,27- hook and loop fasteners).
However, Haught does not teach a first fastener part located on the first cover portion and near the tangential edge of the second cover portion, the first fastener part being adapted to attach to a second fastener part on the second cover portion, wherein the first and the second fastener parts are located on a first axis perpendicular to the tangential edge of the second cover portion, wherein the first and the second fastener parts can be adjustably fastened to each other so as to vary an amount of overlap between the first and the second cover portions.
Longtin does teach a first fastener part located on the first cover portion and near the tangential edge of the second cover portion (Fig 1 Item 23- attachment mechanism), the first fastener part being adapted to attach to a second fastener part on the second cover portion (Fig 1 Item 21- bonnet strip), wherein the first and the second fastener parts are located on a first axis perpendicular to the tangential edge of the second cover portion, wherein the first and the second fastener parts can be adjustably fastened to each other so as to vary an amount of overlap between the first and the second cover portions (Item 23- attachment mechanism, Col. 4 Lines 49-52).
 It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have provided the teachings of Haught’s connection between the first rectangular cover portion and second closed curvilinear cover portion with the further teachings of Longtin’s first and second cover portions having an adjustable connection with first and second overlapping fasteners in order to provide the apparatus with the ability to be separated for compactibility and selectively independent use of the covers as desired by the owner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 2, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the first and the second fastener parts are located on an outer part of the protective head cover (Longtin- Item 23- attachment mechanism, Col. 4 Lines 49-52, see Haught’s first and second portion being attached via Velcro as modified by Longtin according to the combination of claim 1).
Regarding claim 3, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein, when the second fastener part is moved in a direction away from the tangential edge of the second cover portion towards the first cover portion, a size of the protective head cover decreases in a direction perpendicular to the tangential edge of the second cover portion (Haught- Col. 9 Lines 11-21, Col.15 Lines 18-27). Furthermore, while Haught does teach of a means to adjust the size and positioning of the head cover portion (Haught-Col. 15 Lines 18-27), the separability of the two cover portions as taught by Longtin (Longtin- Item 23- attachment mechanism) allow the same functionality as claimed.
Regarding claim 5, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the fastener parts are hook and pile fastener parts (Haught- Col. 2-3 Lines 64-25)(Longtin- Col. 4 Lines 34-42).
Regarding claim 6, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the first and the second cover portions comprise hook and pile, and button fasteners (Haught- Col. 5 Lines 57-61), and the second cover portion further comprises a plurality of extensions which extend radially outward from the first axis (Haught- Fig 1 Items 24, 26- right and left wings).
Regarding claim 7, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion comprises, in an inner part, a plurality of pockets on or parallel to the first axis (Haught- Col. 15 Lines 36-39), the plurality of pockets being adapted to seat resilient plates and are adapted to allow the resilient plates to be inserted or removed (Haught- Fig 17 Item 513,513'- plates).
Regarding claim 8, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion further comprises, in the inner part, a plurality of cavities, the plurality of cavities being located on opposite sides of the first axis (Haught- Col. 5 Lines 1-11).
Regarding claim 13, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein at least the fasteners in contact with the animal are made of soft material (Haught- Col. 5 Lines 1-11).
Regarding claim 14, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein the tapering outward sections of the second cover portion are curved (Haugt- Col. 7 Lines 47-51), and the second cover portion further comprises a flexible member disposed along a circumference of the second cover potion, and sandwiched between the inner part and the outer part of the second cover portion (Haught- Col. 5 Lines 1-11).
Regarding claim 15, Haught in view of Longtin teaches all of the abovementioned claim 1 and further teaches wherein, when the protective head cover is worn by the animal, each of the inner part of the first and the second cover portions faces a region near the head of the animal (Haught- Figs 5, 8-10, 14, 19, and 22).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Longtin (US 6,574,948 B2) as applied to claim 1 above, and further in view of Kerrigan (US 6,571,745 B2).
Regarding claim 4, modified Haught teaches all of the abovementioned claim 1 but does not teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second fastener part on the second cover portion.
Kerrigan does teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second fastener part on the second cover portion (Fig 2 Item 20- securing means, Col. 2 Lines 64-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Haught in view of Longtin to incorporate the teachings of Kerrigan by including a third fastener on the inner surface of the first cover in order to prevent unwanted movement of the second cover portion. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Longtin (US 6,574,948 B2) as applied to claim 8 above, and further in view of Cleva (US 20140215695 A1).
Regarding claim 9, Haught in view of Longtin teaches all of the abovementioned claim 8 but does not teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive padding via the first opening.
Cleva does teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive padding via the first opening (Fig 3 Items 302, 304- opening, [0064-0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the cavities as taught by Haught to incorporate the teachings of Cleva by including a plurality of cavities with a first opening larger than the second opening in order to receive and support protective inserts of various dimension.
Regarding claim 10, Haught in view of Longtin and further in view of Cleva teaches all of the abovementioned claim 8 and further teaches wherein each of the plurality of cavities is further adapted to receive an ear of the animal via the first opening and allow it to extend via the second opening (Fig 3 Items 302, 304- opening [0067]). Regarding claim 10, see 112 rejection above as being dependent on claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Longtin (US 6,574,948 B2) and Cleva (US 20140215695 A1) as applied to claim 9 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 11, Haught in view of Longtin and Cleva teaches all of the abovementioned claim 9 but does not teach wherein each of the plurality of cavities comprises a fastener part adapted to position the padding inside each cavity.
Svehaug does teach wherein each of the plurality of cavities comprises a fastener part adapted to position the padding inside each cavity ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cavities as taught by Haught to incorporate the teachings of Svehaug by including a fastener part in each cavity in order to secure the padding within said cavities.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Longtin (US 6,574,948 B2) as applied to claim 8 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 12, Haught in view of Longtin teaches all of the abovementioned claim 8 but does not teach wherein the padding comprises cushioned padding or thermal padding.
Svehaug does teach wherein the padding comprises cushioned padding or thermal padding ([0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Haught in view of Longtin to incorporate the teachings of Svehaug by including a cushioned or thermal padding in order to protect the skull of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642